Citation Nr: 1632326	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-44 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was previously before the Board, and, in April 2014, the matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The Board notes that, in his November 2010 VA Form 9 as well as in his August 2011 VA Form 9, the Veteran indicated that he does not understand why he has not been granted a total combined disability rating despite the fact that the sum of each of his individual disability ratings is in excess of 100 percent.  The Board notes that the Veteran has since been granted a total disability rating due to individual unemployability (TDIU).  However, so that there is no confusion, the Board would like to explain that pursuant to VA regulations ratings for individual disabilities are not added to establish a Veteran's total rating.  Rather they are combined pursuant to a combined ratings table.  38 C.F.R. §§  4.25, 4.26.  


FINDING OF FACT

The Veteran has not manifested unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  
The Board notes that this matter was previously remanded in order to request that the Veteran identify any outstanding treatment records, and to the extent that he so authorizes, associate any outstanding treatment records with the record.  VA sent a letter to the Veteran in May 2014 requesting  that he provide information about any additional treatment he had received.  In September 2014, the Veteran's representative submitted a due process waiver indicating that there was no additional evidence to present.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination, and an additional VA examination has been provided.  The Board also notes that, in his March 2010 notice of disagreement, the Veteran objected to the adequacy of his August 2008 VA examination.  The Veteran argued that the examination did not reveal the extent of his injuries, because he was on pain medication at the time of the examination.  Nevertheless, the Board finds that the VA examination is still adequate for rating purpose, because the examination provided a sufficiently detailed description of the disability in order to ensure that the Board's evaluation was fully informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, as discussed below, the Veteran is being denied a rating in excess of 40 percent, because the evidence of record shows neither ankylosis in his low back or incapacitating episodes sufficient to warrant a higher rating.  However, neither symptom would be impacted by pain medication at the time of the examination since ankylosis is the effective fixing of the spine in a single position and incapacitating episodes involve flare-ups during the course of the appeal period.  Additionally, the Veteran was provided with a subsequent VA examination in 2014.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Lumbar Spine Disability

At issue is whether the Veteran is entitled to a disability rating in excess of 40 percent for a lumbar spine disability.  The weight of the evidence indicates that the Veteran is not entitled to a higher disability rating, because he has not manifested unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The Veteran first filed for service connection for a lumbar spine disability in July 2008, and, in March 2009, the RO granted service connection and assigned a disability rating of 20 percent effective the day after the Veteran separated from service.  The Veteran appealed.  During the pendency of his appeal, the Veteran's disability rating was increased to 40 percent effective the day after separation from service.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

The Formula for Rating IVDS Based on Incapacitating Episodes is not raised by the record, because VA examinations in August 2008, March 2010, and July 2014 all failed to indicate that the Veteran had experienced incapacitating episodes; and neither his VA nor private treatment records indicated that the Veteran was treated with physician prescribed bed rest during the period on appeal.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) ("an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician").  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis to assign an increased disability rating.

Under the General Rating Formula for Diseases and Injuries of the Spine a disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
Neither a 50 percent disability rating nor a total disability rating are raised by the record, because the Veteran's VA examinations in August 2008, March 2010, and July 2014 all indicated that the Veteran had limited range of motion, but did not suggest the presence of ankylosis in the Veteran's lumbar spine.  Furthermore, the Veteran has not claimed, in any of his written statements, nor do any of his private or VA treatment records indicate that he has lost all motion in his spine.  Therefore, there is no adequate basis to assign a disability rating of 50 percent or a total disability rating as ankylosis of the lumbar spine.

Generally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, the Veteran has been in receipt of a 40 percent rating for his low back disability since the day after he separated from service.  40 percent is the highest schedular rating available based on limitation of motion. 

Of note, the schedular rating criteria require the rating of associated neurologic symptoms in addition to the orthopedic limitations from a spinal disability.  Here, the Veteran has been assigned separate ratings for neurologic disabilities of both lower extremities.  He was provided appellate rights and instructions should he disagree with the assigned ratings, but the Veteran declined to file a notice of disagreement.  As such, the Board does not consider such disabilities to be on appeal in conjunction with his back claim.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to an increased disability rating for a lumbar spine disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a disability rating in excess of 40 percent thereafter is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that he is entitled to a higher rating due pain and limitation of motion.  The schedular criteria provide for compensable rating based on the limitation of range of motion; see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, pain itself is a symptom taken into consideration when evaluating the severity of disabilities though not an adequate basis for a disability itself.  See Mitchell.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of musculoskeletal disabilities in order to determine whether the Veteran is experiencing additional functional loss.  See Deluca.  Therefore, the Veteran's symptomatology and impairment are more than contemplated by the schedular rating criteria.

The Board notes that the record indicates that the Veteran uses assistive devices including a cane.  The use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain.  That is, it is not a unique or unusual result of a disability. Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, referral to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration is not required.






ORDER

A disability rating in excess of 40 percent for a lumbar spine disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


